 


110 HRES 196 EH: Supporting the goals and ideals of World Water Day.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 196 
In the House of Representatives, U. S.,

April 17, 2007
 
RESOLUTION 
Supporting the goals and ideals of World Water Day. 
 
 
Whereas the global celebration of World Water Day is an initiative that grew out of the 1992 United Nations Conference on Environment and Development in Rio de Janeiro; 
Whereas the United Nations General Assembly, via resolution, designated March 22 of each year as World Water Day; 
Whereas although water is the most widely occurring substance on earth, only 2.53 percent of all water is freshwater and the remainder is salt water; 
Whereas freshwater resources are further impaired by various forms of industrial, chemical, human, and agricultural pollution; 
Whereas climate change will increasingly pose a challenge for ensuring the availability of sufficient water supplies at the appropriate times; 
Whereas approximately one in six people in the world lack access to safe drinking water and approximately two in every five people lack access to basic sanitation services; 
Whereas water-related diseases are among the most common causes of illness and death, afflicting primarily the poor and very poor in developing countries; 
Whereas up to five million people die each year from preventable water and sanitation related diseases, including one out of every five children in the poorest countries; 
Whereas every $1 invested in safe drinking water and sanitation yields an economic return of between $3 and $34, depending on the region; 
Whereas increasing access to safe drinking water and sanitation advances efforts towards other United States development objectives including fighting poverty and hunger, promoting primary education and gender equality, reducing child mortality, promoting environmental stability, improving the lives of slum dwellers, and strengthening national security; 
Whereas the participants in the 2002 World Summit on Sustainable Development in Johannesburg, including the United States, agreed to the Plan of Implementation which included an agreement to work to reduce by one-half from the baseline year 1990 the proportion of people who are unable to reach or to afford safe drinking water, and the proportion of people without access to basic sanitation by 2015; and 
Whereas Congress passed and the President signed into law the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121) which was intended to elevate the role of water and sanitation policy in the development of U.S. foreign policy and improve the effectiveness of U.S. official programs: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of World Water Day; 
(2)recognizes the importance of increasing access to safe drinking water and sanitation, as well as the conservation and sustainable management of water resources, to human health and quality of life across the globe; 
(3)urges an increased effort and the investment of greater resources by the Department of State, the United States Agency for International Development, and all relevant Federal departments and agencies towards providing sustainable and equitable access to safe drinking water and sanitation for the poor and very poor; and 
(4)encourages the people of the United States to observe World Water Day with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of water to humanity. 
 
Lorraine C. Miller,Clerk.
